Citation Nr: 1207634	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-16 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability, namely, status post right shoulder anterior capsular cruciate reconstruction with arthritis.

2.  Entitlement to an initial rating higher than 10 percent for a left knee disability, namely, status post anterior cruciate ligament (ACL) reconstruction and partial lateral and medial meniscectomy and chondroplasty.

3.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability, namely, a cervical strain that was previously rated as multi-level degenerative disc disease (DDD).

4.  Entitlement to an initial compensable rating for post-operative residuals of a ventral hernia.

5.  Entitlement to an initial compensable rating for sacroiliitis.

6.  Entitlement to an initial compensable rating for benign prostatic hypertrophy (BPH).

7.  Entitlement to an initial compensable rating for a right elbow disability, namely, lateral epicondylitis.

8.  Entitlement to service connection for residuals of a fracture of the superior aspect of the left scapula.

9.  Entitlement to service connection for non-displaced fractures of the right seventh, eighth, and tenth ribs.

10.  Entitlement to service connection for a non-displaced fracture of the right sacral area.

11.  Entitlement to service connection for a hairline fracture of the posterior aspect of the left ilium.

12.  Entitlement to service connection for headaches, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A February 2008 rating decision, in pertinent part, granted service connection for a right shoulder disability and a left knee disability and assigned initial 10 percent ratings for each retroactively effective from September 1, 2007.  That decision also granted service connection for sacroiliitis, BPH, a cervical spine disability, hernia, and a right elbow disability and assigned initial 0 percent (i.e., noncompensable) ratings for each, also retroactively effective from September 1, 2007.

In another decision since issued in April 2008, however, the RO increased the initial rating for the Veteran's cervical spine disability from 0 to 20 percent with the same retroactive effective date of September 1, 2007.

An even more recent December 2008 decision, in relevant part, denied service connection for residuals of a fracture of the superior aspect of the left scapula, for non-displaced fractures of the right seventh, eighth, and tenth ribs, for a 
non-displaced fracture of the right sacral area, for a hairline fracture of the posterior aspect of the left ilium, and for headaches, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.


Prior to and during the hearing, aside from clarifying that he is now being represented in this appeal by Larry Stokes, Agent, the Veteran raised additional claims of entitlement to a rating higher than 10 percent for undiagnosed illness due to Gulf War Syndrome - including on account of his chronic bone pain, fatigue, sleep problems, and loss of consciousness.  He also claimed entitlement to service connection for a psychiatric disorder, including major depressive disorder secondary to his chronic medical problems, referring to his service-connected disabilities.  These additional claims therefore have been raised by the record, but they have not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have jurisdiction over these other claims, they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Also prior to, during, and immediately after his hearing, the Veteran indicated he is withdrawing his appeal for higher ratings for his right shoulder disability, left knee disability, cervical spine disability, and ventral hernia, so the Board is dismissing these claims.  38 C.F.R. § 20.204 (2011).  However, the Board is remanding all of his remaining claims for further development and consideration.


FINDINGS OF FACT

Prior to and again at the outset of his October 17, 2011, videoconference hearing, the Veteran withdrew his appeal for initial ratings higher than 10 percent for his right shoulder and left knee disabilities, for an initial rating higher than 20 percent for his cervical spine disability, and for an initial compensable rating for his ventral hernia.  Also, immediately after the hearing, he submitted a signed VA Form 21-4138 reiterating the withdrawal of these claims.



CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal of the claims for initial ratings higher than 10 percent for his right shoulder and left knee disabilities, for an initial rating higher than 20 percent for his cervical spine disability, and for an initial compensable rating for his ventral hernia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all claims involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, prior to, during, and immediately after his October 2011 videoconference hearing, so both verbally and in writing, the Veteran withdrew his appeal of the claims for initial ratings higher than 10 percent for his right shoulder and left knee disabilities, for an initial rating higher than 20 percent for his cervical spine disability, and for an initial compensable rating for his ventral hernia.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed. 


ORDER

The appeal of the claims for initial ratings higher than 10 percent for the right shoulder and left knee disabilities, for an initial rating higher than 20 percent for the cervical spine disability, and for an initial compensable rating for the ventral hernia are dismissed.


REMAND

While the Veteran has not specifically asserted that the service-connected disabilities for which he is requesting higher ratings - namely, his sacroiliitis, BPH, and a right elbow disability - have worsened since his most recent VA compensation examinations, the Board sees that these examinations were performed several years ago.  Specifically, the Veteran's BPH was last evaluated during a VA compensation examination in December 2007, his right elbow disability during a VA examination in July 2008, and his sacroiliitis during a VA examination in October 2008.

During the October 2011 videoconference hearing, the Veteran's agent representative indicated their main concerns were the claims of entitlement to service connection, not instead those for higher ratings for the disabilities that have been determined service connected.  Thus, they did not provide testimony as to the current severity of these disabilities.  But when submitting his March 2008 notice of disagreement (NOD), the Veteran asserted that he was in constant, severe, pain.  

When available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (wherein the Court held that, when a Veteran claims that a disability is worse than when originally rated, or last examined by VA, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, as well, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran therefore needs to be reexamined to reassess the severity of these disabilities.

As for his claims of entitlement to service connection for residuals of the fracture of the superior aspect of his left scapula, for non-displaced fractures of his right seventh, eighth, and tenth ribs, for a non-displaced fracture of his right sacral area, for a hairline fracture of the posterior aspect of his left ilium, and for headaches, including as a manifestation of an undiagnosed illness due to Gulf War Syndrome, the Board finds that VA compensation examinations also needed concerning these other claims.

During his October 2011 videoconference hearing, the Veteran asserted these disabilities are the result of Gulf War Syndrome, so manifestations of undiagnosed illnesses.  He said that he began experiencing symptoms of these claimed disabilities in 2004, while in service.  And because it appears he served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (2011), pending confirmation of such service and if shown he meets the requirements of this statute and regulation.

According to this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.


For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The Veteran testified during his October 2011 videoconference hearing that he was in Kuwait from June to September 2000, but the records currently in his claims file do not specify the dates during which he was in the Southwest Asia theater of operations during the Persian Gulf War.

Private treatment records dated in May 2008 include a report of a computed tomography (CT) scan.  It revealed non-displaced fractures of the left scapula, right seventh, eighth, and tenth ribs, right sacral area, and left ilium.  But on VA examination in October 2008, so later that same year, no residuals of any fractures were found.

The Veteran's service treatment records (STRs) indicate he was treated in November 2001 for rib pain, and that he was treated for bilateral sacroiliac (SI) joint dysfunction in November 2006.  His sacroiliitis already has been service connected as a consequence, but he is also claiming entitlement to service connection for residuals of a non-displaced fracture of his right sacral area for a hairline fracture of the posterior aspect of his left ilium.  And it is unclear whether this additionally claimed disability, even assuming he has it, is separate and distinct from his already service-connected sacroiliitis versus associated with it.  He is also service-connected for undiagnosed illness due to Gulf War Syndrome, including resultant chronic bone pain.  And it remains unclear whether he has any left scapula, right 7th, 8th, and 10th ribs, right sacral area, and left ilium disability separate and distinct from this already service-connected chronic bone pain.  At minimum, there resultantly needs to be some clarification as to what specific areas of his body are affected by this bone pain, including indicating whether these particular areas are so affected.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition).

And as for his headaches, the Veteran had a VA compensation examination in October 2008 concerning them.  The diagnosis was intermittent right-sided parietal headaches.  The examiner did not render any opinion, however, as to whether these headaches are related to those the Veteran had and was treated for during his military service, at least on one occasion in December 1999.  It also is unclear whether these headaches, instead, are a manifestation of undiagnosed illness, which, if they are, according to the holding in Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004), would not then require any medical nexus opinion linking them to his service as they would instead, in effect, be presumed to be related to his Persian Gulf War service.

The VA compensation examinations performed thus far do not address these additional issues, and once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Clarify the dates of the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  In particular, he claims to have served in Kuwait from June to September 2000, so verify this.  If no such verifying records can be found, or if they have been destroyed, ask for specific documented confirmation of this fact.  And if it is reasonably certain these records no longer exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  See 38 C.F.R. § 3.159(c) and (e) (2011).

2.  Next schedule a VA compensation examination to reassess the severity of his service-connected disabilities at issue - namely, his sacroiliitis, BPH, and right elbow disability.  All necessary diagnostic testing and evaluation should be performed.

(a) The examiner must describe all impairment related to his sacroiliitis.  To this end, the examiner must specify range of motion of the thoracolumbar spine and the extent to which this motion is additionally limited by pain.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5236 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner must also discuss the severity of the sacroiliitis during "flare ups" or prolonged, repeated use of the low back and surrounding area, including indicating whether and to what extent these result in additional limitation of motion above and beyond the normal circumstance.  As well, the examiner must indicate whether there have been incapacitating episodes during the past 12 months and, if there have been, the frequency and duration of them.  An incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2011), Note (1).  Lastly, this examiner must also comment on whether the sacroiliitis has associated neurological abnormalities - including, but not limited to, bowel or bladder impairment or sciatica/radiculopathy affecting the lower extremities.  See 38 C.F.R. § 4.71a, DC 5236 (2011), Note (1).

(b) Regarding the BPH, the examiner must describe all impairment related to this disability, specifically commenting on whether this disability is predominately manifested by voiding dysfunction or urinary tract infection.  If the examiner finds that the BPH is predominately manifested by voiding dysfunction, then he or she must indicate whether it requires the use of an appliance or absorbent materials and the frequency with which any absorbent materials must be changed.  If instead the examiner finds the BPH is predominantly manifested by urinary tract infection, then he or she must indicate whether it is characterized by long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management, or recurrent symptomatic infection 

requiring drainage/frequent hospitalization (greater than 2 times per year) and/or continuous intensive management.   See 38 C.F.R. § 4.115b, DC 7527 (2011).

(c) Concerning the right elbow disability, the examiner must describe all impairment related to this disability, including providing the degrees of range of motion of the right elbow and forearm and discussing the extent to which motion is additionally limited by pain.  See 38 C.F.R. § 4.71a, DCs 5205-5208 (2011); see also DeLuca, 8 Vet. App. 202.  Comment is needed, as well, concerning whether this right elbow disability is manifested by impairment of supination and pronation, impairment of the radius, impairment of the ulna, nonunion of the radius and ulna with flail false joint, or other impairment of the flail joint.  See 38 C.F.R. § 4.71a, DCs 5209-5213 (2011).

3.  Also schedule a VA compensation examination regarding the claimed residuals of the fracture of the superior aspect of the left scapula, non-displaced fractures of the right 7th, 8th, and 10th ribs, 
non-displaced fracture of the right sacral area, and the hairline fracture of the posterior aspect of the left ilium.

Inform the examiner of the dates during which the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, so the examiner may then respond to the following questions:

(a) As concerning the claimed residuals of the 
non-displaced fracture of the right sacral area and the hairline fracture of the posterior aspect of the left ilium, the examiner must opine as to whether the Veteran has disabilities in these areas separate and distinct from his already service-connected sacroiliitis.  If the examiner determines the Veteran does not, then no further comment is required because there would not be any current disabilities.  But if, on the other hand, the examiner determines the Veteran does indeed have such distinct disabilities, then the examiner must specify the underlying diagnoses and comment on their etiology, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) they are related or attributable to the Veteran's military service or date back to his service, including to his treatment during service in 2006 for bilateral SI joint dysfunction.

(b) Similarly, as for the claimed residuals of the fracture of the superior aspect of the left scapula, the examiner must specifically provide all pertinent diagnoses and opine on their etiology.  This especially includes indicating the likelihood (very likely, as likely as not, or unlikely) this disability is related or attributable to the Veteran's military service or dates back to his service.


(c) As for the claimed residuals of the non-displaced fractures of the right 7th, 8th, and 10th ribs, the examiner must specifically provide the pertinent diagnoses and opine as to their etiology.  This especially includes indicating the likelihood (very likely, as likely as not, or unlikely) this disability is related or attributable to the Veteran's military service or dates back to his service - including especially to his treatment during service in 2001 for complaints of rib pain.

(d) If there remain symptoms referable to the right sacral area and/or left ilium, the left scapula, and/or the right 7th, 8th, and 10th ribs, that by history, physical examination and laboratory testing cannot be attributed to a known clinical diagnosis, then the examiner must indicate whether these symptoms or manifestations are separate and distinct from the Veteran's already service-connected undiagnosed illness due to Gulf War syndrome, including his chronic bone pain.  If the examiner determines they are not, no further comment is required.  But if, on the other hand, the examiner confirms the Veteran does indeed have such separate and distinct symptoms, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) that an undiagnosed illness of the right sacral area and/or left ilium, left scapula, and/or the right 7th, 8th, and 10th ribs became manifest during the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War or became manifest to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.

4.  A VA compensation examination and opinion additionally are needed to determine the etiology of the Veteran's headaches.

To this end, inform the examiner of the dates during which the Veteran was serving in the Southwest Asia theater of operations during the Persian Gulf War.

And based on this service, as well as the Veteran's other service, the examiner is requested to comment on the likelihood (very likely, as likely as not, or unlikely) that any disability characterized by headaches is related or attributable to the Veteran's military service, including especially to his treatment for headaches during service in December 1999.

If by history, physical examination and laboratory testing these headaches cannot be attributed to a known clinical diagnosis, then the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) that an undiagnosed illness characterized by headaches became manifest during the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i), as amended effective December 29, 2011.


The VA compensation examiners must bear in mind that the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since the claimed injury or disease in service, not treatment for them, so they cannot conclude the Veteran did not have these claimed conditions during the intervening years since service merely because there is no documented treatment for them.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating VA adjudicators cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records); cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  This is not say, however, that the VA examiners cannot consider the absence of any documented treatment during the intervening years since service as a relevant factor or consideration in concluding against these claims, just that they cannot consider this as the sole or only reason for concluding the Veteran did not have these claimed conditions during his service, within the presumptive period (if applicable), or during the many intervening years since, that is, prior to when first objectively shown.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

Ultimately, the Board must consider all the evidence relevant to these claims, including the availability of medical records, the nature and course of this disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The examiners must discuss the medical rationale of their opinions, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiners to allow them opportunity to become familiar with the Veteran's pertinent medical and other history.

5.  Then readjudicate these claims in light of the 
additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his agent a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


